 1                                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED AFRICAN-ASIAN ABILITIES                    Case No. CV 19-6824 PA (ASx)
     CLUB, et al.,
12                                                     JUDGMENT OF DISMISSAL
13                        Plaintiffs,

14          v.

15   ANZA PACIFIC 1 LLC; ANZA
     PACIFIC 2 LLC; and DOES 1 through
16   10, Inclusive,
17
                          Defendants.
18
19
20          In accordance with the Court’s December 6, 2019 Minute Order dismissing this
21   action for lack of prosecution, it is HEREBY ORDERED, ADJUDGED, AND DECREED
22   that the action is dismissed without prejudice.
23
24   DATED: December 6, 2019
25                                                      ___________________________________
                                                                   Percy Anderson
26                                                        UNITED STATES DISTRICT JUDGE

27
28
